Title: From Thomas Jefferson to Thomas Digges, 19 November 1801
From: Jefferson, Thomas
To: Digges, Thomas


Dear Sir
Washington Nov. 19. 1801.
My memory is so unfaithful that I am always afraid to affirm any thing on it’s authority. but I believe I am not decieved in saying that a little before I went out of office in 1793, I did recieve from you the specimens of coins you describe, with an account of the falsifications going on in England, and that I published in the news papers what related to the latter in order to guard the public. the coins I must have left of course in the Secretary of states office, where it is also probable your letter is filed. if I am not mistaken you wrote also to Genl. Washington who communicated it to me. yet writing from memory I must be cautious. Accept my best wishes & respects.
Th: Jefferson
P.S. I return mr Pinckneys lre
